Name: Commission Regulation (EC) No 3010/94 of 12 December 1994 fixing the aid for the supply of products processed from fruit and vegetables to the Canary Islands under the arrangements provided for in Articles 2 and 3 of Council Regulation (EEC) No 1601/92
 Type: Regulation
 Subject Matter: regions of EU Member States;  trade;  plant product;  cooperation policy;  food technology
 Date Published: nan

 Avis juridique important|31994R3010Commission Regulation (EC) No 3010/94 of 12 December 1994 fixing the aid for the supply of products processed from fruit and vegetables to the Canary Islands under the arrangements provided for in Articles 2 and 3 of Council Regulation (EEC) No 1601/92 Official Journal L 320 , 13/12/1994 P. 0005 - 0006 Finnish special edition: Chapter 3 Volume 64 P. 0003 Swedish special edition: Chapter 3 Volume 64 P. 0003 COMMISSION REGULATION (EC) No 3010/94 of 12 December 1994 fixing the aid for the supply of products processed from fruit and vegetables to the Canary Islands under the arrangements provided for in Articles 2 and 3 of Council Regulation (EEC) No 1601/92THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (1), as last amended by Commission Regulation (EEC) No 1974/93 (2), and in particular Article 3 (4) thereof, Whereas Annex XI to Commission Regulation (EC) No 2883/94 establishing the forecast supply balance for the Canary Islands for the agricultural products eligible for the special arrangements provided for in Articles 2 to 5 of Council Regulation (EEC) No 1601/92 (3) fixes for the period 1 July 1994 to 30 June 1995 the quantities of products processed from fruit and vegetables which may benefit from the supply arrangements, by means of either an exemption from the import levy or the granting of aid; Whereas the abovementioned aid should be fixed taking account, in particular, of the cost of supply from the world market, the conditions arising from the geographical situation of the Canary Islands and current prices for exports of the products in question to third countries; Whereas the common detailed rules for implementation of the arrangements for the supply of certain agricultural products to the Canary Islands are laid down by Commission Regulation (EC) No 2790/94 (4), as amended by Regulation (EC) No 2883/94; whereas that Regulation defines new detailed rules for the management of the arrangements, in particular, for the issue and period of validity of licences and certificates, the payment of aid and the monitoring and control of commercial operations carried out under the specific arrangements; whereas those provisions replace the detailed rules laid down by Commission Regulation (EEC) No 1695/92 (5), as last amended by Regulation (EEC) No 2596/93 (6), and apply in the various market sectors from 1 December 1994; Whereas, therefore, Commission Regulation (EEC) No 2175/92 of 30 July 1992 laying down detailed rules for the application of the specific measures for the supply of processed fruit and vegetable products to the Canary Islands (7), as last amended by Regulation (EC) No 2428/94 (8), should be repealed from the same date; Whereas the provisions of this Regulation should take effect on the date of entry into force of the Regulations laying down the common detailed rules for implementation of the arrangements and establishing the supply balance; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 For the purposes of the Article 3 (2) of Regulation (EEC) No 1601/92, the aid for the supply of products processed from fruit and vegetables from the Community market to the Canary Islands in accordance with the supply balance established by Regulation (EC) No 2883/94 shall be as set out in the Annex hereto. Article 2 The provisions of Regulation (EC) No 2790/94 shall apply. Article 3 Regulation (EEC) No 2175/92 is hereby repealed. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 December 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 173, 27. 6. 1992, p. 13. (2) OJ No L 180, 23. 7. 1993, p. 26. (3) OJ No L 304, 29. 11. 1994, p. 18. (4) OJ No L 296, 17. 11. 1994, p. 23. (5) OJ No L 179, 1. 7. 1992, p. 1. (6) OJ No L 238, 23. 9. 1993, p. 24. (7) OJ No L 217, 31. 7. 1992, p. 67. (8) OJ No L 259, 7. 10. 1994, p. 8. ANNEX AMOUNTS OF AID REFERRED TO IN ARTICLE 1 "(ECU/100 kg)"" ID="1">2007 99> ID="2">54"> ID="1">2008 20> ID="2">41"> ID="1">2008 30> ID="2">16"> ID="1">2008 40> ID="2">0"> ID="1">2008 50> ID="2">21"> ID="1">2008 70> ID="2">15"> ID="1">2008 80> ID="2">85"> ID="1">2008 92> ID="2">31"> ID="1">2008 99> ID="2">47">